DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5-11 are dependent on cancelled claim 4. Based on claim analysis, the examiner is unsure if the claims are meant to be dependent on claim 1 or 2 or 3. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al., US Patent Publication 2019/0326366 in view of Li et al., US Patent Publication 2021/0358379 in view of Jung et al., US Patent Publication 2019/0130822, further in view of Sun et al., US Patent Publication 2020/0075680.
Regarding claim 12, Fan et al. teaches a display device (made as given in paragraph 0035), comprising: 
a substrate (substrate 11 of figure 1 as described in paragraph 0036); 
a display panel (display screen depicted in figure 2) which includes a first display area (display region 100 of figure 2 as given in paragraph 0053), a second display area (display region 300 of figure 2 as given in paragraph 0053), and a 5third display area between the first and second display areas (display region 200 of figure 2 as given in paragraph 0053), the first, second, and third display areas including a plurality of pixel rows each having a plurality of pixels (shown in figure 2 and described in paragraphs 0036 and 0053 where 100, 200, and 300 of figure 2 are each a different display area of the display screen with a plurality of pixels in each, arranged in rows); and 
a sensor (photosensitive module 31 of figure 7 which can be a photoelectric sensor as given in paragraph 0107) which senses an external object (paragraph 0107 explains that the “photoelectric sensor can specifically be an infrared sensor for measuring whether a human face is close to the display screen” where the face is the sensed external object),
wherein a first pixel density of the first display area is less than a second pixel 10density of the second display area (paragraphs 0054-0056 explain how display region 100 of figure 2 has a pixel density that is less than the pixel density of display region 300 of figure 2), and 
wherein a pixel density of the third display area is between the first pixel density and the second pixel density (paragraph 0056 explains that “the second display region can be used as a transition display region between the first display region and the third display region” where “third display region of the display screen has a higher sub-pixel density, and the first display region has a lower sub-pixel density” such that the pixels increase in a direction moving down in the y direction of figure 2 from first display region 100 to second display region 300 as shown in figure 2 and based on the demand as given in paragraph 0088 to allow the pixel density of section 200 to be larger than the pixel density of section 100 as given in paragraph 0091),
wherein the first display area (display region 100 of figure 2) and the third display area (display region 200 of figure 2 as given in paragraph 0053) each includes pixel areas in which pixels of the plurality of pixels are arranged (pixels depicted in figure 2) and transmissive areas in which the 34plurality of pixels is not arranged (blank areas in between pixels depicted in figure 2).
Fan et al. does not teach a device
wherein the third display area comprises sub-areas including boundaries that are sequentially enlarged along an entire boundary of the first display area,
wherein the pixel density in each of the sub-areas gradually increases with decreasing distance to the second display area, 
wherein a distance between the closest transmissive areas in each sub-area gradually increases with decreasing distance to the second display area, and
wherein a size of each pixel of the plurality of pixels is the same in the third display area.
Li et al. teaches a device
wherein the third display area comprises sub-areas including boundaries that are sequentially enlarged along an entire boundary of the first display area (figure 10 depicts a third area with each row being a sub-area that are sequentially enlarged along an entire border with the other display area based on the varying pixel sizes depicted and paragraph 107 teaches that “the distribution density of pixels in the transition display sub-area can decrease gradually in the direction from the first display sub-area to the second display sub-area”),
wherein the pixel density in each of the sub-areas gradually increases with decreasing distance to the second display area (paragraph 107 teaches that “the distribution density of pixels in the transition display sub-area can decrease gradually in the direction from the first display sub-area to the second display sub-area” as shown in the corresponding figures), 
wherein a distance between the closest transmissive areas in each sub-area gradually increases with decreasing distance to the second display area (figure 10 shows that the pixels in third display area A3 get bigger as the pixels move from first area A2 to second area A1 such that the distance between transmissive areas in between the pixels gets bigger as the pixels get bigger. Paragraph 0103 explains how the width may similarly be controlled as the length depicted in figure 10.) and
wherein a size of each pixel of the plurality of pixels is the same in the third display area (figures 2-5 show pixels of the third display area to be the same size and figures 6-9 show that pixels are the same size but some may be used as half pixels and paragraph 0113 gives these to be different illustrations of the same concept as the relationship between the light-emitting areas above can be determined according to a real application environment as given in paragraph 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the pixel density layout of Li et al. into the system of Fan et al. The rationale to combine would be to allow screen-to-body ratio to be improved (paragraph 0003 of Li et al.).
Fan et al. and Li et al. does not teach the specific details of the sensor such as a sensor which is between the substrate and the first display area of the display panel, and senses an external object through the first display area.
Jung et al. teaches a sensor (component 740 of figure 7 as given in paragraph 0153 where paragraph 0142 explains the use of a proximity sensor as a use for the sensor capable of receiving external light) which is between the substrate (board 710 of figure 7) and the first display area of the display panel (display 720 of figure 7), and senses an external object through the first display area (paragraph 0140 describes a second display area 724 disposed on the component 740 through which the sensing occurs as given in paragraph 0143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sensor of Jung et al. into the system of Fan et al. and Li et al.. The rationale to combine would be to maximize the display area by disposing the components related to the front face of a display on the rear face of the display and to provide various UI/UX environments by providing a first display area having a first pixel density and a second display area located within the first display area and having a second pixel density different from the first pixel density (paragraphs 0015-0016 of Jung et al.).
Although Fan et al. teaches the display regions to be adjoining such that each surrounds the other on one side, there is no teaching of display regions that completely surround each other such that the third display area encloses the entire first display area and the second display area encloses the entire third display area. Sun et al. teaches wherein the third display area encloses the entire first display area and the second display area encloses the entire third display area (shown in figure 5 and explained in paragraph 0052 as concentric circles of differing pixel densities with a third display area used as a transition between the first and second areas). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the concentric circle layout of the display regions taught by Sun et al. into the system of Fan et al. and Li et al. and Jung et al. The rationale to combine would be to allow the desired ratio of transparent or transmissive regions to pixel regions in each of the display regions (paragraph 0052 of Sun et al.).
15Regarding claim 13, Fan et al. and Li et al. and Jung et al. teaches the display device according to claim 12, and Fan et al. teaches further the display device wherein the sub-areas (display region 200 of figure 2) further include: 
a first sub-area (topmost portion of display region 200 of figure 2 closest to first display area) including pixels of the plurality of pixels (shown in figure 2) that partially surround the first display area (display region 100 of figure 2); and 
a second sub-area (next portion of display region 200 of figure 2) including pixels of the plurality of pixels (shown in figure 2) that partially surround the 20first sub-area (topmost portion of display region 200 of figure 2).  
Although Fan et al. teaches the display regions to be adjoining such that each surrounds the other on one side, there is no teaching of display regions that completely surround each other. Sun et al. teaches display areas with different pixel densities that encircle and surround each other in concentric circles (shown in figure 5 and explained in paragraph 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the concentric circle layout of the display regions taught by Sun et al. into the system of Fan et al. and Li et al. and Jung et al. The rationale to combine would be to allow the desired ratio of transparent or transmissive regions to pixel regions in each of the display regions (paragraph 0052 of Sun et al.).
Regarding claim 15, Sun et al. teaches further the display device according to claim 13, wherein:  
5a first ratio indicating a ratio of the transmissive areas to the pixel areas in the first display area is greater than a second ratio indicating a ratio of the transmissive areas to the pixel areas in the first sub-area (paragraph 0052 states that “The ratio of the total area of all second transparent portions 50 to the total area of all third pixel units 40 in the transition region 3 is less than the ratio of the total area of all first transparent portions 20 to the total area of all first pixel units 10 in the first region 1. That is to say, the density of the pixel units in the transition region 3 is larger than that of the first region 1 and less than that of the second region 2.”), and 
the second ratio is greater than a third ratio indicating a ratio of the transmissive areas to the pixel areas in the second sub-area (paragraph 0052 states that “The ratio of the total area of all second transparent portions 50 to the total area of all third pixel units 40 in the transition region 3 is less than the ratio of the total area of all first transparent portions 20 to the total area of all first pixel units 10 in the first region 1. That is to say, the density of the pixel units in the transition region 3 is larger than that of the first region 1 and less than that of the second region 2.”).  
Allowable Subject Matter
Claims 1-3 are allowed. The following is an examiner’s statement of reasons for allowance: none of the prior art of the record, taken individually or in combination, teaches “wherein a distance between adjacent transmissive areas extending in the first direction in a pixel row of the third display area gradually increases with respect to subsequent pixel rows in the second direction closer to the second display area” as recited in claim 1. Claims 2 and 3 are allowed as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 1-8, filed 6/10/22, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant's arguments regarding claim 12 filed 6/10/22 have been fully considered but they are not persuasive. Applicant contends that the prior art does not teach the specifics of the pixel densities as now claimed. The examiner disagrees. These features were not previously claimed and have now been properly addressed above. Li et al. teaches the same layout and pixel sizes across different embodiments that are given to be combinable as the relationship between the light-emitting areas above can be determined according to a real application environment as recited in paragraph 0116.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627